Per Ctjriam.
An action brought under the Declaratory Judgments Act (Ga. L. 1945, p. 137), not being an equitable proceeding per se, must involve some phase of those cases listed in Code (Ann.) § 2-3704 in order to come within the jurisdiction of the Supreme Court on exceptions to the rulings of the lower court. The instant case, not involving a construction of the Constitution, but merely involving objections to its application, and not being in any manner an equity case, must be transferred to the Court of Appeals. Code (Ann.) §§ 2-3704, 2-3708; Felton v. Chandler, 201 Ga. 347 (39 S. E. 2d 654); Maynard v. Thrasher, 203 Ga. 280 (46 S. E. 2d 348).

Transferred to the Court of Appeals.


All the Justices concur, except Duck-worth, C. J., not participating.